Stratton, J.,
dissenting. I join in Justice Resnick’s dissent. I strongly agree that the incapacity of the testator is the key distinguishing issue here, not “guardian” vs. “attorney-in-fact.” Attorneys-in-fact are a more recent occurrence and their use is now often encouraged by estate planners and counselors as a way to avoid “court interference” or supervision. Most testators have little appreciation of the difference in the roles of guardian and attorney-in-fact other than one seems less complicated to use than the other.
Today’s decision gives a dangerous power to all attorneys-in-fact to change a will once their charge becomes incompetent. There is now no protection against the greedy or unscrupulous attorneys-in-fact. At least in Hegel’s case, Boettger did what she believed was best for her charge, innocently depriving herself of her inheritance and providing an unintended windfall to the other heirs. But now, nothing prevents an attorney-in-fact from altering a will to his or her benefit. For example, a house, the main asset in the estate, may be left to Heir A. Heir B inherits the remaining cash. Heir B is appointed attomey-in-fact. The testator becomes incompetent. Heir B sells the house, claiming the cash is insufficient to pay debts. The bequest is adeemed; Heir B now inherits everything. Heir A is out in the cold. At least in a guardianship, a court can supervise an estate and prevent such injustice. Under this court’s holding, there would be no recourse.
Ademption is a doctrine that means if a testator makes changes to his or her estate and does not alter his or her will to accommodate those changes, the results are deemed intended since the testator could have made the necessary adjustments. In a situation of incompetence, the testator no longer is accountable for changes in the estate as he or she lacks the capacity for intent and lacks the ability to execute a new will. To allow ademption because of another’s action or intent, even though designated as an attorney-in-fact, can create a great potential for abuse. Legal counsel and estate planners should be cautioned to advise all their clients, past and present, who have executed an attorney-in-fact designation (assuming the client is still competent), that an attorney-in-fact now holds dangerous power to alter the effect of their wills if they become incompetent.